DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2020.
Applicant’s election without traverse of Claims 1-12 in the reply filed on 10/29/2020 is acknowledged.								Claims 1-10 and 12 are pending now.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13 recited the phrase “may be”, however “maybe” define as perhaps; possibly, therefore the boundaries of the claim are uncertain, indefinite and/or not reasonably clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, US 2016/0186327, in view of Wu, US 2017/0079139.
Regarding claim 1, Yi discloses; a method for forming a circuit pattern on a substrate, comprising the steps of: 							providing a 3-dimensional substrate (Fig. 2-3; substrate 1) having a corresponding insulating surface (Fig. 1; 101 and Fig. 2-3; surface 11 on substrate 1) 
Regarding claim 2, Yi discloses; the step of printing with the activation ink is conducted by one of digital printing, screen printing, pad printing, transfer printing, coating, spraying, and powder coating (¶ 0024; step 102).
Regarding claim 3, Yi discloses; the step of isolating the patterned portion of the first metal layer is conducted by laser ablation (¶ 0027; step 104 conducted by laser ablation).
Regarding claim 4, Yi discloses; the step of isolating the patterned portion of the first metal layer includes removing part (Fig. 1; 104 and Fig. 7-8; portion 4 is isolated from remaining potion 5 with gap 6) of the first metal layer along an outer periphery of the patterned portion to isolate the patterned portion of the first metal layer.
Regarding claim 5, Yi discloses; a step of isolating a patterned portion of the non-conductive isolation layer (Fig. 10-13; activation layer 2 is patterned and isolated same as patterned portion 4 of the first metal layer 31) which is formed in the pattern forming region and which corresponds in position to the patterned portion of the first metal layer.
Regarding claim 6, Yi discloses; the non-conductive isolation layer is electrically non-conductive (Fig. 1; 102 and Fig. 2-4, ¶ 0024; activation layer 2 is electrically non-conductive).
Regarding claim 7, Yi discloses; the substrate includes a metal base layer (Fig. 15 and ¶ 0023; 12), and an insulating layer (Fig. 15 and ¶ 0023; 13) formed on the metal base layer to provide the insulating surface.
Regarding claim 8, Yi discloses; a step of forming a second metal layer (Fig. 1; 105 and Fig. 9-10; second metal layer 32 over patterned portion 4) on the patterned portion of the first metal layer by electroplating.
Regarding claim 9, Yi discloses; the patterned portion of the first metal layer is surrounded (Fig. 7; patterned portion 4 is surrounded by remaining potion 5) by the remaining portion of the first metal layer.
Regarding claim 10, Yi discloses; the activation ink includes N-methyl-2- pyrrolidone (¶ 0025).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yi, US 2016/0186327, in view of Wu, US 2017/0079139 as applied to claims 1-10 above, and further in view of HSIEH, US 2017/0142834.
Regarding claim 12, Yi taken with Wu substantially discloses the method steps of forming a circuit pattern onto an insulating surface of a 3-dimensional substrate but is silent about soldering surface mount technology (SMT) components to pads on the substrate. 												However HSIEH teaches that soldering surface mount technology (STM) components (Fig. 3 and ¶ 0022, 0026; component 300 soldered on contact pads) to pads on the substrate.										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Yi taken with Wu by providing soldering surface mount technology (STM) components to pads on the substrate in claim 12, as taught by HSIEH, since solder mask commonly applied on a PCB for protection against oxidation and to prevent solder bridges from forming between closely spaced pads (¶ 0021). 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant argument that Yi fails to teach "forming a circuit pattern onto an insulating surface of a substrate but is silent about non-planar substrate; determining 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729